Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Lindsey Faucette, D.O.!
(NPI: 1730313016),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-15-1091
Decision No. CR3992

Date: June 26, 2015

DECISION

Lindsey Faucette, D.O. (Petitioner), challenges a determination by the Centers for
Medicare & Medicaid Services (CMS), through its administrative contractor, Noridian
Healthcare Solutions (Noridian), that established the effective date of her Medicare
enrollment and billing privileges as August 21, 2014, with retrospective billing to July
22, 2014. Petitioner argues that Noridian should not have given her a new effective date
for Medicare enrollment because she was already enrolled in the Medicare program when
she moved from a medical practice in New York to one in California. Essentially,
Petitioner merely sought to reassign her Medicare benefits to the new practice in
California, called Pacific Central Coast Health Centers (Pacific Central Coast), rather
than to reenroll. CMS now moves for summary judgment, arguing that Petitioner was
required to submit a new enrollment application when she moved Medicare contractor
jurisdictions, and that the contractor undisputedly received that application on August 21,
2014. Petitioner cross-moves for summary judgment, arguing that CMS’s interpretive
guidelines in the Medicare Program Integrity Manual (MPIM) govern the effective dates

' This case was originally docketed in the Civil Remedies Division with Petitioner’s
name and title as Lindsey Faucette, M.D. I have amended the case caption to reflect
Petitioner’s status as an osteopathic physician.
for reassignments rather than the enrollment regulations that control the effective dates
for new enrollees in the Medicare program.

Because Petitioner was already an enrolled supplier in the Medicare program when she
began providing services with Pacific Central Coast on December 16, 2013, Petitioner
did not need to reenroll in the Medicare program and the effective date of reassignment
of Medicare benefits is controlled by the MPIM, rather than the enrollment regulations.
Therefore, I reverse CMS’s determination and order that Petitioner’s effective date for
the reassignment of benefits to Pacific Central Coast be December 16, 2013.

I. Background and Procedural History

Petitioner is a physician currently employed in California at Pacific Central Coast.
Petitioner was previously employed in New York and enrolled in the Medicare program
as a supplier.” Petitioner Exhibit (P. Ex.) 1 at 1. Petitioner asserts, and CMS does not
dispute, that she began providing services through Pacific Central Coast on December 16,
2013. CMS Exhibit (Ex.) 1 at 2. At that time, Pacific Central Coast was in the process of
changing its name from Marian Community Clinics and had submitted the necessary
applications to Palmetto GBA, another Medicare contractor. According to Petitioner,
Palmetto GBA approved the name change for Pacific Central Coast on September 3,
2013. CMS Ex. 6. Noridian ultimately approved the name change for Pacific Central
Coast on February 17, 2014. CMS Ex. 6.

On July 31, 2014, Petitioner filed with Noridian a Form CMS-855R application to
reassign her Medicare benefits to Pacific Central Coast. CMS Exs. 1, 2. On August 15,
2014, a provider enrollment representative with Noridian sent an e-mail to Pacific Central
Coast’s point of contact and directed Petitioner to file a completed CMS-855I enrollment
application. CMS Ex. 2 at 1. On August 21, 2014, Petitioner filed a CMS-8551 with
Noridian, as directed. See CMS Ex. 3. On September 11, 2014, Noridian issued a letter
that notified Petitioner her “initial Medicare enrollment application” was approved. CMS
Ex. 5 at 1. The letter included a table under the heading “Medicare Enrollment
Information,” which provided Petitioner’s “Participating status” as “Participating,” and
“Effective July 22, 2014.” CMS Ex. 5 at 1.

Pacific Central Coast, on behalf of Petitioner, requested reconsideration of the effective
date that Noridian stated in its September 11 letter. CMS Ex. 6. Pacific Central Coast
stated that changing its practice’s name took over seven months from when it submitted
its application to Noridian, and during that time Pacific Central Coast “held physician
enrollment and its account receivable for Medicare so as to not bill them under the
incorrect name.” CMS Ex. 6. Pacific Central Coast also said that it “had difficulty

> A “supplier” is a “physician or other practitioner, or an entity other than a provider, that
furnishes health care services under Medicare.” 42 C.F.R. § 400.202.
obtaining timely electronic signatures” through the Provider Enrollment, Chain, and
Ownership System (PECOS). CMS Ex. 6.

On November 10, 2014, Noridian issued a letter in response to the reconsideration
request and cited 42 C.F.R. § 424.520(d) as the basis for the effective date stated in the
September 11 letter. CMS Ex. 7. Noridian wrote that the “Carriers and Part A and Part
B Medicare Administrative Contractors (A/B MACs) will establish the effective date of
Medicare billing privileges (see 42 [C.F.R. §] 424.520(d)) for physicians ....” The letter
noted that the effective date of billing privileges is “the later of the date of filing or the
date [a supplier] first began furnishing services at a new practice location.” CMS Ex. 7
at 1. Finally, the letter stated that Petitioner’s “855R application” was received on
August 21, 2014.° Her effective date was made July 22, 2014, to reflect the “30 day [sic]
from receipt of application that [retrospective billing] is allowed.” CMS Ex. 7 at 2. The
letter concluded that “Pacific Central Coast Health Centers has not provided evidence to
definitely [sic] support an earlier effective date.” CMS Ex. 7 at 2.

On January 26, 2015, Petitioner filed her request for a hearing to challenge the effective
date of her Medicare enrollment and billing privileges that Noridian established.* The
case was assigned to me to hear and decide, and I issued an Acknowledgment and Pre-
hearing Order (Order) that directed the parties on presenting their evidence and argument.
CMS subsequently moved for summary judgment and filed a supporting brief (CMS Br.)
as well as eight proposed exhibits marked as CMS Exs. 1-8. Petitioner, through counsel,
opposed summary judgment in favor of CMS and filed a cross-motion for summary
judgment, supporting brief (P. Br.), and one proposed exhibit marked as P. Ex. 1.

> The contractor erroneously stated that the CMS-855R was received on August 21,
2014. The parties agree that Petitioner’s CMS-855R was submitted July 31, 2014, and
her CMS-855/ application was filed August 21, 2014, in response to Noridian’s August
15, 2014 e-mail request. See CMS Br. at 3; P. Br. at 2; see also CMS Ex. 2 at |
(acknowledging Noridian’s receipt of Petitioner’s CMS-855R on July 31, 2014).

* Pacific Central Coast initially attempted to file a single hearing request on behalf of
several suppliers that are part of its medical practice. Civil Remedies Division
management, however, contacted Pacific Central Coast and required each supplier to file
a separate hearing request because Noridian issued a separate determination for each
supplier. Petitioner’s hearing request was ultimately filed 12 days after the 60-day
deadline. See 42 C.F.R. § 498.40(a)(2). CMS did not move to dismiss Petitioner’s
hearing request as untimely, and there is no reason for me to exercise my discretion to do
so. See id. § 498.70(c). Pacific Central Coast’s first attempt to request a hearing on
behalf of Petitioner is good cause to accept the January 26 hearing request out of time.
See id. § 498.40(c)(2).
II. Issues

The issue in this case is whether Noridian, acting on behalf of CMS as the Medicare
administrative contractor, properly determined July 22, 2014, as the effective date of
Petitioner’s Medicare enrollment and billing privileges, and as Petitioner’s effective date
for reassignment of Medicare benefits to Pacific Central Coast.

III. Decision on the Written Record

Neither party objected to the admission of CMS Exs. 1-8 or P. Ex. 1; therefore, I admit
them into the record.

My Order advised the parties that they must submit written direct testimony for each
proposed witness, and that an in-person hearing would be necessary only if the opposing
party requested an opportunity to cross-examine a witness. Order §{j 8-10; CRDP

§§ 16(b), 19(b). Neither party submitted any written direct testimony. Therefore, a
hearing in this case is unnecessary and I issue this decision based on the written record.
Order ¥ 11; CRDP § 19(d).

IV. Findings of Fact, Conclusions of Law, and Analysis

The Social Security Act authorizes the Secretary of Health and Human Services
(Secretary) to promulgate regulations governing the enrollment process for providers and
suppliers in the Medicare program. 42 U.S.C. §§ 1302, 1395cc(j). The Secretary has set
forth enrollment requirements in 42 C.F.R. Part 424, Subpart P. Under the Secretary’s
regulations, a provider or supplier seeking billing privileges under the Medicare program
must “submit enrollment information on the applicable enrollment application. Once the
provider or supplier successfully completes the enrollment process .. .. CMS enrolls the
provider or supplier into the Medicare program.” 42 C.F.R. § 424.510(a). For suppliers,
CMS establishes the effective date for Medicare billing privileges pursuant to 42 C.F.R.
§ 424.520(d) and may permit limited retrospective billing under 42 C.F.R. § 424.521.

For Medicare Part B claims, a beneficiary may assign his or her benefits to an enrolled
physician or non-physician supplier providing services to that beneficiary. 42 U.S.C.

§ 1395u(b)(3)(B)(ii). By statute, a supplier is generally prohibited from reassigning his
or her Medicare benefits. 42 U.S.C. § 1395u(b)(6); see 42 C.F.R. § 424.80(a). There are
exceptions to this prohibition, including, among other things, when a supplier must
reassign his or her benefits to an employer as a condition of employment. 42 U.S.C.

§ 1395(u)(b)(6)(A)(i); see 42 C.F.R. § 424.80(b). For circumstances when reassignment
is allowed, a supplier must submit a Form CMS-855R. See 71 Fed. Reg. 20754, 20767
(Apr. 21, 2006) (final rule formally adopting the use of the CMS-855R). Although not
addressed by statute or regulation, CMS instructs its employees that reassignments of
benefits may only occur between enrolled suppliers and that “[t]he effective date of

reassignment is the date on which the individual began or will begin rendering services
with the reassignee.” MPIM § 15.5.20.

I. The regulation concerning the effective date of billing privileges, 42 C.F.R.
§ 424.520(d), does not apply to the reassignment of Petitioner’s Medicare
benefits to her new employer, Pacific Central Coast Health Centers.

After Petitioner filed a CMS-855R with Noridian on July 31, 2014, to reassign her
Medicare benefits to Pacific Central Coast, the contractor directed Petitioner to submit a
CMS-855I enrollment application. See CMS Ex. 2 at 1. Petitioner did so on August 21,
2014. See CMS Ex. 3. Noridian later determined that Petitioner was “participating” in
Medicare “effective July 22, 2014.” CMS Ex. 5 at 1. In its reconsidered determination,
the contractor specifically relied on 42 C.F.R. § 424.520(d) to affirm August 21, 2014, as
the effective date of Petitioner’s enrollment and billing privileges with retrospective
billing to July 22, 2014. CMS Ex. 6 at 1-2. CMS maintains before me that Petitioner had
to enroll with Noridian when she moved from New York to California because she was
relocating to a different Medicare administrative contractor’s jurisdiction. CMS Br. at 2-
3. That separate enrollment with Noridian, in turn, triggered the regulatory provision in
section 424.520(d) that establishes the effective date of billing privileges. CMS Br. at 3.

Under CMS’s theory, Petitioner could not reassign benefits to Pacific Central Coast prior
to the effective date of her enrollment with Noridian, which resulted in the effective date
of both her billing privileges and reassignment to Pacific Central Coast as July 22, 2014.
See CMS Br. at 2-3; CMS Ex. 2 at 1 (requiring submission of CMS-855I before
processing Petitioner’s CMS-855R). CMS has not argued that the reassignment of
Petitioner’s benefits alone triggered a new effective date for Petitioner’s Medicare billing
privileges. See CMS Br. at 2-3. Therefore, this case turns on whether Petitioner was
required to enroll with Noridian, the Medicare administrative contractor for California,
even though she was undisputedly already enrolled in Medicare as a supplier in New
York. See P. Ex. 1. Throughout this proceeding, however, CMS has not cited any
statutory or regulatory authority that requires a separate or new Medicare enrollment
when a supplier moves from one administrative contractor’s jurisdiction to another.
Below, I discuss separately each of the sources where such a requirement might be
located.

a. The enrollment regulations.

As stated above, Congress authorized the Secretary to establish the enrollment process,
which she has done in 42 C.F.R. Part 424, Subpart P. Any practitioner who wishes to
obtain payment for a Medicare covered item or service must first be “enrolled in the
Medicare program.” 42 C.F.R. § 424.505. The regulations define “enroll/enrollment” as:
the process that Medicare uses to establish eligibility to submit claims
for Medicare covered services and supplies. The process includes—

(1) Identification of a provider or supplier;

(2) Validation of the provider’s or supplier’s eligibility to provide
items or services to Medicare beneficiaries;

(3) Identification and confirmation of the provider or supplier’s
practice location(s) and owner(s); and

(4) Granting the provider or supplier Medicare billing privileges.

42 C.F.R. § 424.502. To enroll, a provider or supplier “must submit enrollment
information on the applicable enrollment application.” 42 C.F.R. § 424.510(a). After
successfully completing the enrollment process, “CMS enrolls the provider or supplier
into the Medicare program.” Jd.

The regulations provide that Medicare establishes eligibility to enroll and grants billing
privileges, but do not make specific reference to individual administrative contractor
jurisdictions with regard to enrollment generally. In addition, the regulations plainly state
that CMS, not each individual contractor, enrolls a provider or supplier into the Medicare
program. See 42 C.F.R. § 424.510(a). Indeed, each separate contractor works on behalf
of CMS and may therefore initially enroll a provider or supplier, but had the Secretary
intended to limit enrollment to each specific contractor, she would have said so, but did
not. The enrollment regulations make several references to Medicare contractors. See,
e.g., 42 C.F.R. §§ 424.510(d)(1) (directing the submission of an application to
“designated Medicare fee-for-service contractor”) and 424.516(d) (directing suppliers to
report changes to their “Medicare contractor”). But the Secretary established the
enrollment process in terms of “Medicare” generally, not its administrative contractors.
By including references to administrative contractors, the Secretary knew at the time of
promulgating the enrollment regulations that fee-for-service contractors would be part of
the enrollment process, but there is no regulatory language limiting enrollment to
anything other than Medicare generally. There is no regulatory provision in 42 C.F.R.
Part 424, Subpart P that requires a provider or supplier to enroll separately with each
administrative contractor. From this, I conclude that the Secretary did not intend to limit
enrollment to only one contractor at a time. Rather, “enrollment” is intended to be with
the Medicare program overall, not CMS’s administrative contractors.

b. The Medicare Program Integrity Manual.

The MPIM, which CMS has published as a guidance document for its administrative
contractors, defines “enrollment” as “the process that Medicare uses to grant Medicare
billing privileges.” MPIM, Ch. 15, § 15.1.1 (Rev. 404, 2012). Like the enrollment
regulations, the MPIM defines enrollment in terms of Medicare generally, not specific
contractors. See 42 C.F.R. § 424.502.

The MPIM indirectly refers to a requirement that a supplier must enroll with each
contractor rather than with Medicare generally, but there is no actual express requirement
to that effect in Chapter 15, which explains the enrollment process for contractors. When
discussing how contractors should process the CMS-855R, the MPIM explains that, in
“situations where an individual is reassigning benefits to a person/entity, both the
reassignor and the reassignee must be enrolled with the same contractor.” MPIM, Ch. 15,
§ 15.5.20(B). The phrase “enrolled with the same contractor” implies that “enrollment”
is tied to a specific contractor, not just Medicare overall. In addition, when discussing the
requirement that a provider or supplier list adverse actions in its enrollment application,
the MPIM says that if “the practitioner is submitting an initial enrollment application
(e.g., is moving to a new State and contractor jurisdiction) and did not report the adverse
action in section 3 of the CMS-855], the contractor shall deny the enrollment application
and establish a 3-year enrollment bar.” MPIM, Ch. 15 § 15.5.20(B) (emphasis added).
The example of a new contractor jurisdiction is parenthetical, yet it tends to support
CMS’s premise that an entirely new enrollment application is required for a change in
contractor jurisdictions. However, this parenthetical may also recognize that a supplier
will need to submit a CMS-855] to report a change of information, such as a change of
address.

The MPIM also discusses voluntary termination for suppliers and reminds CMS’s
contractors to determine whether the moving supplier needs to submit a “voluntary
termination.” MPIM, Ch. 15 § 15.7.5.1(B)(2). However, the term “enrollment” is not in
this section of the MPIM, and it is not clear whether termination of a prior practice
location in another state necessarily equates to a voluntary termination of enrollment,
requiring re-enrollment with a new contractor. Critically, there is no express or otherwise
unambiguous requirement that a supplier must enroll or re-enroll with Medicare when it
moves contractor jurisdictions.

c. The CMS-855I Medicare Enrollment Application.

The instructions of the CMS-8551, which CMS refers to in its brief, provide that a
supplier should use the CMS-8551 if he or she is “currently enrolled with a Medicare fee-
for-service contractor but need[s] to enroll in another fee-for-service contractor’s
jurisdiction... .” CMS Ex. 8 at 2; see CMS Br. at 5. The application’s instruction
recognizes an existing enrollment in the Medicare program, and then refers to a separate
enrollment, albeit through a different contractor. However, the application does not cite
any statutory or regulatory authority that supports the premise that a single supplier must
go through multiple enrollments in the Medicare program. Further, it is unclear whether
the word “enroll” in the application is intended to have the same meaning as that word is
defined in 42 C.F.R. § 424.502, or whether it simply means something similar to “register
with.”

Petitioner argues that enrollment in a new contractor jurisdiction is for the
“administrative convenience” of the contractor, and I agree. I find that the use of “enroll”
on the application instructions must be read to mean “register with” or some other similar
administrative meaning, because it would otherwise be contradictory to the Secretary’s
intent that the plain language of the regulation makes clear. The regulations only discuss
one enrollment with Medicare. 42 C.F.R. § 424.510(a). Therefore, I do not accept that
the ambiguous instruction in the CMS-855] establishes a legal requirement that a supplier
must actually “enroll” with each contractor — as that word is defined in the regulation — in
order to be enrolled in the Medicare program. If the Secretary meant that a supplier’s
movement from one CMS administrative contractor jurisdiction to another required
suppliers to enroll again in the Medicare program, the Secretary surely would have
indicated that in her regulations. Rather, the regulations establish only one Medicare
enrollment per provider or supplier. See 42 C.F.R. § 424.502.

Neither the statute nor regulations that discuss reassignment of a supplier’s Medicare
benefits address the effective date of that reassignment. See 42 U.S.C. § 1395u(b)(6);

42 C.F.R. § 424.80(b). CMS and its contractor applied the “effective date of billing
privileges” as the effective date of reassignment, but appear to have done so because they
required Petitioner to “enroll” separately with Noridian first. There is no language in the
regulation that permits the application of the enrollment effective date provision only to
the reassignment of benefits. The definition of “enroll/enrollment” in 42 C.F.R.

§ 424.502 states that “[g]ranting the . . . supplier Medicare billing privileges” is a
component of the enrollment process, not distinct from it. Regarding the “effective date
of billing privileges” for suppliers, the regulation states:

The effective date for billing privileges for physicians, nonphysician
practitioners, and physician and nonphysician practitioner organizations
is the later of the date of filing of a Medicare enrollment application that
was subsequently approved by a Medicare contractor or the date an
enrolled physician or nonphysician practitioner first began furnishing
services at a new practice location.

42 C.F.R. § 424.520(d). Because the granting of billing privileges is part of the overall
Medicare enrollment process, a supplier who is already enrolled cannot be granted new
billing privileges without first terminating enrollment and re-enrolling in the Medicare
program. As explained above, Petitioner was not required to enroll or re-enroll in the
Medicare program simply because she was changing from one contractor’s jurisdiction to
another. Therefore, because the “effective date of billing privileges” in 42 C.F.R.

§ 424.520(d) is part of the Medicare enrollment process and requires that a supplier
actually be enrolling in Medicare or re-enrolling, it also does not apply to the
reassignment of Petitioner’s Medicare benefits to Pacific Central Coast.

2. The effective date for Petitioner’s reassignment of Medicare benefits to
Pacific Central Coast is December 16, 2013, the date on which Petitioner
commenced providing services with Pacific Central Coast.

Petitioner did not enroll or re-enroll with Noridian when she moved to California. She
was already enrolled in Medicare through her prior employment in New York and never
voluntarily terminated that enrollment. See P. Ex. 1. Therefore, the effective date of her
Medicare billing privileges never changed from her initial enrollment in Medicare. The
only change in Petitioner’s status when she moved to California was the reassignment of
her benefits to Pacific Central Coast. The regulations do not address the effective date of
reassignment, only initial enrollment. See 42 C.F.R. § 424.520(d). The MPIM, however,
provides a written policy from CMS that the effective date of reassignment is “the date
on which the individual began or will begin rendering services with the reassignee.”
MPIM, Ch. 15, § 15.5.20(A). In this case, that date is December 16, 2013.> In light of
there being no alternative interpretations, CMS should have applied its written policy in
favor of Petitioner.

I recognize the likelihood that Petitioner was required to submit a CMS-855] in addition
to a CMS-855R because she moved contractor jurisdictions and presumably had changes
to her enrollment information.® See 42 C.F.R. § 424.516(d) (requiring physicians to
report changes in practice location within 30 days of the change). However, I do not
conclude that the submission of an enrollment application for a reason other than initial
enrollment or re-enrollment necessarily triggers the effective date regulation. While the
CMS-8551 is a “Medicare enrollment application,” see 42 C.F.R. § 424.520(d), it is also
used for purposes other than enrolling in the Medicare program for the first time.
Enrolled suppliers such as Petitioner use the CMS-855] to notify CMS about any changes

> CMS argues that Petitioner was not actually enrolled in the Medicare program until
February of 2014, meaning an effective date of billing privileges and reassignment is
only permissible later than that time. CMS Br. at 6 n.1. CMS offered no direct evidence
of this enrollment date. However, Petitioner has provided undisputed evidence that she
was, in fact, enrolled in the Medicare program as of July 8, 2012. P. Ex. | at 1.

° CMS points out in its brief that Petitioner failed to comply with the reporting
requirements in 42 C.F.R. § 424.516(d) by not notifying CMS of a change in address
within 30 days of moving to California. See CMS Br. at 6. If true, that would provide a
basis for revocation of billing privileges (42 C.F.R. § 424.535(a)(9)), but that is a
separate determination that Noridian did not make in this case. Therefore, whether
Petitioner complied with the reporting requirement is not at issue before me and has no
impact on the outcome of this case.

10

in information. CMS Ex. 8 at 2 (providing instruction on CMS-855] that says physicians
an “make a change in their enrollment information” using that application form).
Changing information to “maintain enrollment,” however, is not the same as
“enrollment,” and, therefore, does not result in new billing privileges. See 42 C.F.R.
§ 424.515 (requiring a supplier to revalidate enrollment information by using an
enrollment application, but not requiring the certifications necessary during initial
enrollment). Therefore, simply filing a CMS-8551I with CMS or its contractor for a
reason other than initial enrollment does not necessarily trigger the effective date of
billing privileges regulation in 42 C.F.R. § 424.520(d). See John Heverin, Ph.D., ALJ
Ruling 2013-6 at 7-8 (HHS 2013).

V. Conclusion and Order

For the reasons explained above, I reverse CMS’s determination and order that
Petitioner’s effective date of reassignment of Medicare benefits to Pacific Central Coast
be December 16, 2013.

/s/
Scott Anderson
Administrative Law Judge
